Name: Commission Regulation (EEC) No 1953/86 of 24 June 1986 fixing the amounts by which import duties on beef and veal originating in the African, Caribbean and Pacific States are to be reduced
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 169/20 Official Journal of the European Communities 26. 6 . 86 COMMISSION REGULATION (EEC) No 1953/86 of 24 June 1986 fixing the amounts by which import duties on beef and veal originating in the African, Caribbean and Pacific States are to be reduced THE COMMISSION OF THE EUROPEAN COMMUNITIES, Regulation (EEC) No 552/85 (3), as amended by Regula ­ tion (EEC) No 3815/85 (4), HAS ADOPTED THIS REGULATION : Article 1 The amounts by which import duties on beef and veal are to be reduced pursuant to Article 4 ( 1 ) of Regulation (EEC) No 486/85 shall , in respect of importations during the third quarter of 1986, be as shown in the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1986. Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 486/85 of 26 February 1985 on the arrangements applicable to agri ­ cultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States or in the overseas countries and territories ('), as last amended by Regulation (EEC) No 692/86 (2), and in particular Article 4 thereof, Whereas Article 4 ( 1 ) of Regulation (EEC) No 486/85 provides for a 90 % reduction in the import duties on beef and veal ; whereas the amount of this reduction must be calculated in conformity with Article 3 of Commission This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 June 1986. For the Commission Frans ANDRIESSEN Vice-President (3) OJ No L 63, 2. 3 . 1985, p. 13 . (4) OJ No L 368 , 31 . 11 . 1985, p. 11 . (') OJ No L 61 , 1 . 3 . 1985, p . 4. (2) OJ No L 63, 5 . 3 . 1986, p . 93 . A N EX O  BI LA G  A N H A N G  Ã Ã  Ã ¡Ã  Ã ¡Ã ¤ Ã  Ã  Ã   A N N EX  A N N EX E  A LL EG A TO  B IJ LA G E  A N EX O 26. 6 . 86 N Ã ºm er o de l ar an ce l ad ua ne ro co m Ã ºn Po si tio n i de n fÃ ¦ lle s to ld ta ri f N um m er de s G em ei ns am en Z ol lta ri fs Ã  Ã »Ã ¬ Ã Ã · Ã Ã ¿ Ã Ã ºÃ ¿ Ã ¹Ã ½ Ã ¿Ã  Ã ´Ã ± Ã Ã ¼ Ã ¿Ã » Ã ¿Ã ³ Ã ¯Ã ¿ Ã CC Ã ¤ he ad in g N o N um Ã ©r o du ta ri f do ua ni er co m m un N um er o de lla tar iff a do ga na le co m un e Nr .v an he t ge m ee ns ch ap pe lij k do ua ne tar ief N ? da pa ut a ad ua ne ira co m um Be lg iq ue Lu xe m bo ur g FB /F lu x/ 10 0 kg D an m ar k D kr /1 00 kg D eu ts ch la nd DM /1 00 kg Ã  Ã »Ã » Ã ¬ Ã ´Ã ± Ã  Ã Ã  /1 00 Ã Ã ³ Ã  Es pa Ã ±a Pt a/ 10 0 kg F ra nc e FF /1 00 kg Ir el an d £ Irl /1 00 kg It al ia Li t/ 10 0 kg N ed er la nd Fl /1 00 kg U ni te d K in gd om £/ 10 0 kg 01 .0 2 A II 5 16 7, 9 93 7, 00 26 1, 80 11 84 0, 24 14 02 7, 62 77 8, 70 84 ,3 60 16 8 93 2 29 4, 98 67 ,8 38 02 .0 1 A II a) 1 9 81 9, 1 1 78 0, 31 49 7, 42 22 49 6, 26 26 67 9, 74 1 47 9, 51 16 0, 28 4 32 0 97 0 56 0, 48 12 8, 89 1 02 .0 1 A II a) 2 7 85 5, 2 1 42 4, 24 39 7, 94 17 99 7, 01 21 34 4, 22 1 18 3, 61 12 8, 22 7 25 6 77 5 44 8, 37 10 3, 11 2 02 .0 1 A II a) 3 11 78 2, 9 2 13 6, 37 59 6, 91 26 99 5, 64 32 01 5, 13 1 77 5, 42 19 2, 34 1 38 5 16 3 67 2, 57 15 4, 67 0 02 .0 1 A II a) 4 aa ) 14 72 8, 6 2 67 0, 46 73 8, 08 39 02 3, 51 42 72 1, 69 2 26 3, 90 24 0, 42 6 48 5 83 1 83 1, 63 20 2, 52 5 02 .0 1 A II a) 4 bb ) 16 84 7, 5 3 05 4, 63 84 9, 47 41 21 8, 62 45 76 0, 95 2 56 0, 67 27 5, 01 3 55 2 88 7 95 7, 15 22 5, 70 8 02 .01 A II b) 1 9 56 8, 3 1 73 4, 84 48 3, 74 22 56 2, 78 26 28 5, 33 1 44 7, 15 15 6, 19 1 31 3 30 4 54 5, 06 12 6, 71 5 02 .01 A II b) 2 7 65 4, 6 1 38 7, 87 38 6, 99 18 05 0, 18 21 02 9, 03 1 15 7, 72 12 4, 95 2 25 0 64 3 43 6, 05 10 1, 37 2 02 .0 1 A II b) 3 11 96 0, 4 2 16 8, 55 60 4, 67 28 20 3, 48 32 87 5, 90 1 80 8, 93 19 5, 23 8 39 1 63 1 68 1, 32 15 8, 39 4 02 .0 1 A II b) 4 aa ) 14 35 2, 4 2 60 2, 25 71 8, 43 38 53 9, 54 41 86 0, 40 2 21 0, 40 23 4, 28 5 47 3 84 7 80 9, 51 19 8, 24 6 02 .01 A li b) 4 bb )1 1 11 96 0, 4 2 16 8, 55 60 4, 67 28 20 3, 48 32 87 5, 90 1 80 8, 93 19 5, 23 8 39 1 63 1 68 1, 32 15 8, 39 4 02 .01 A II b) 4 bb )2 2 (  ) 11 96 0, 4 2 16 8, 55 60 4, 67 28 20 3, 48 32 87 5, 90 1 80 8, 93 19 5, 23 8 39 1 63 1 68 1, 32 15 8, 39 4 02 .01 A li b )4 bb )3 3 16 45 7, 4 2 98 3, 91 82 7, 22 41 96 0, 53 45 20 3, 84 2 51 5, 73 26 8, 64 6 54 1 4 9 5 93 2, 08 22 3, 43 7 02 .0 6 C Ia )1 14 72 8, 6 2 67 0, 46 73 8, 08 39 02 3, 51 42 72 1, 69 2 26 3, 90 24 0, 42 6 48 5 83 1 83 1, 63 20 2, 52 5 02 .0 6 C Ia )2 16 84 7, 5 3 05 4, 63 84 6, 86 42 92 5, 38 45 76 0, 95 2 57 5, 10 27 5, 01 3 55 4 30 3 95 4, 21 22 8, 67 9 16 .0 2 B III b) 1 aa ) 16 84 7, 5 3 05 4, 63 84 6, 86 42 92 5, 38 45 76 0, 95 2 57 5, 10 27 5, 01 3 55 4 30 3 95 4, 21 22 8, 67 9 Official Journal of the European Communities (') La inc lus iÃ ³n en est as ub pa rti da est arÃ ¡ su bo rd ina da al ap res en tac iÃ ³n de un ce rti fic ad o ex pe did o en las co nd ici on es qu e las au tor ida de sc om pe ten tes de las Co mu nid ad es Eu ro pe as de ter ­ m in en . (') He nf Ã ¸r se lu nd er de nn eu nd erp os iti on er be tin ge ta f,a td er fre ml Ã ¦g ge se n lic en s, de ro pf yld er de be tin ge lse r, de re rf ast sat af de ko mp ete nte my nd igh ed er iD ee ur op Ã ¦i sk e FÃ ¦ lle ssk ab er. (') Di e Zu las su ng zu die se rT ari fst ell e ist ab hÃ ¤ ng ig vo n de rV orl ag e ein er Be sc he ini gu ng ,d ie de n vo n de n zu stÃ ¤ nd ige n St ell en de rE ur op Ã ¤is ch en Ge m ein sc ha fte n fes tge se tzt en Vo rau sse t ­ zu ng en en tsp ric ht . (') Ã  Ã Ã Ã ±Ã ³ Ã Ã ³ Ã ® Ã µÃ ¹Ã  Ã Ã · Ã ½ Ã ´Ã ¹ Ã ¬Ã º Ã Ã ¹ Ã Ã ¹ Ã ½ Ã Ã ± Ã Ã  Ã ·Ã ½ Ã µÃ ¾ Ã ±Ã  Ã Ã ¬ Ã Ã ± Ã ¹ Ã µÃ º Ã Ã · Ã  ÃÃ  Ã ¿Ã  Ã ºÃ ¿ Ã ¼Ã ¯ Ã Ã µ Ã Ã  ÃÃ ¹ Ã Ã  Ã ¿Ã Ã ¿Ã ¹ Ã ·Ã  Ã ¹Ã º Ã ¿Ã  Ã µÃ º Ã ´Ã ¹Ã ´ Ã ¿Ã ¼ Ã ­Ã ½ Ã ¿Ã Ã ºÃ ± Ã ¸' Ã Ã  Ã ¿Ã Ã  ÃÃ  Ã ¿Ã ² Ã »Ã µ ÃÃ ¿ Ã ¼Ã ­ Ã ½Ã ¿ Ã Ã  ÃÃ ± Ã Ã ¬ Ã Ã  Ã ½ Ã ±Ã  Ã ¼Ã ¿ Ã ´Ã ¯Ã  Ã ½ Ã ±Ã  Ã Ã  Ã ½. (') En try un de r thi s su bh ea din g is su bje ct to the pr od uc tio n of a ce rti fic ate iss ue d on co nd iti on s lai d do wn by th e co m pe ten t au tho rit ies of the Eu ro pe an Co m m un iti es . (') L'a dm iss ion da ns ce tte so us -p os iti on est su bo rd on nÃ © e Ã l ap rÃ ©s en tat ion du n ce rti fic at dÃ © liv rÃ © da ns les co nd iti on sp rÃ ©v ue sp ar les au tor itÃ © sc om pÃ © ten tes de sC om mu na utÃ © se ur op Ã ©e nn es . (') L'a mm iss ion e in qu es ta so tto vo ce Ã ¨ su bo rd ina ta all a pr es en taz ion e di un ce rti fic ato co nf or m em en te all e co nd izi on i sta bil ite da lle au tor itÃ co m pe ten ti de lle Co m un itÃ eu ro pe e. (') In de lin g on de rd ez eo nd erv erd eli ng is on de rw or pe n aa n de vo or wa ard ed at ee n ce rti fic aa tw or dt vo or ge leg d he tw elk is afg eg ev en on de rd ev oo rw aa rd en en be pa lin ge n, va stg es tel d do or de be vo eg de au to rit eit en va n de Eu ro pe se Ge m ee ns ch ap pe n. (') A ad mi ssÃ £ o ne sta su bp os iÃ §Ã £ o es tÃ ¡ su bo rd ina da Ã ap res en taÃ § Ã £o de um ce rti fic ad o em iti do na s co nd iÃ §Ã µ es pr ev ist as pe las au tor ida de s co m pe ten tes da s Co m un id ad es Eu ro pe ias . No L 169/21